             Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 1 of 14



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9
     LORI JACOBS,
10                                                       NO. 3:17-cv-5988-RJB
                         Plaintiff,
11                                                       PLAINTIFF’S MOTION FOR ATTORNEYS
     vs.                                                 FEES AND SUPPLEMENTAL JUDGMENT RE
12                                                       TAX CONSEQUENCES
13   WAL-MART STORES, INC., a Delaware
     corporation,                                        NOTED FOR APRIL 5, 2019
14
                         Defendant.
15
                                         I.     INTRODUCTION
16
             Having prevailed on her ADA claims at trial, Plaintiff moves for an Order awarding
17
     attorneys’ fees and costs pursuant to 42 U.S.C. § 12205 and Federal Rule of Civil
18

19
     Procedure 54(d)(2) as the prevailing party on the judgment entered on March 7, 2019.

20                                       II.     BACKGROUND
             Ms. Jacobs filed this lawsuit asserting disability discrimination claims against
21

22   Walmart under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 and WLAD

23   on November 28, 2017, asserting that Walmart discriminated against her because of her

24   disability and failed to reasonably accommodate her (Dkt. #1). Identical underlying facts
25
     gave rise to the parallel state and federal claims. A brief summary of the litigation is set
26
     forth in the supporting Declaration of Stephanie Bloomfield (“Bloomfield Decl.”).

     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 1 of 14
                                                                             LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                           GORDON THOMAS HONEYWELL LLP
                                                                    1201 PACIFIC AVENUE, SUITE 2100
                                                                         POST OFFICE BOX 1157
                                                                   TACOMA, WASHINGTON 98401-1157
                                                               (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 2 of 14



 1           This case was straightforward in some respects; for example, there were no

 2   criticisms of Plaintiff’s work performance and the parties agreed that the sole reason for
 3
     termination was her disability impacting her ability to inject vaccines. Nevertheless,
 4
     Defendant vigorously contested liability and resisted providing information Plaintiff
 5
     needed to prove her case. Just obtaining critical discovery was a battle, entailing three
 6
     motions to compel, all of which were granted to some degree. Plaintiff obtained the vast
 7

 8
     majority of critical documents after the close of discovery and after key depositions.

 9   Bloomfield Decl. ¶24. Plaintiff deposed five adverse witnesses and three defense experts

10   during discovery. All of these witnesses (save one expert Defendant decided not to call at
11   the last minute) appeared either live or via video deposition at trial. Id. at ¶25; Dkt. #249.
12
     Defendants completed six depositions (Lori Jacobs, Jon Jacobs, Dr. Kita, Dr. Addison,
13
     Donald Downing and Christina Tapia). Id. Plaintiff offered approximately 50 exhibits at
14
     trial. Dkt. #248.
15
             Plaintiff identified two experts (an economist and a pharmacy practices expert)
16

17   and two treating physicians with knowledge of her ability to perform her job, the

18   reasonableness of proposed accommodations, and her ability continue working – all

19   central disputes in the litigation where the Defendant suggested throughout the case that
20
     Ms. Jacobs was too old or disabled to continue working, arguing in closing that “she was
21
     betrayed by her medical conditions.” Bloomfield Decl. Ex. E (VRP 3/5/19 at 66:21-25).
22
             The trial began on February 25, 2019, as scheduled. Dkt. #13; Dkt. #232. The
23
     case took seven days to try, with Plaintiff calling 13 witnesses during four days of trial
24

25
     testimony. Dkt. #249. The only additional witnesses Defendant called were two defense

26   experts: Ann Wheeler and Shelley Lewis. Id. At the close of Plaintiff’s case and at the


     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 2 of 14
                                                                              LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                            GORDON THOMAS HONEYWELL LLP
                                                                     1201 PACIFIC AVENUE, SUITE 2100
                                                                          POST OFFICE BOX 1157
                                                                    TACOMA, WASHINGTON 98401-1157
                                                                (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 3 of 14



 1   close of the defense case, the Court denied Defendant’s Rule 50 motions to dismiss.

 2   Bloomfield Decl. ¶31; Dkt. #238. On March 6, 2019, the jury returned a unanimous
 3
     verdict finding for Ms. Jacobs on her ADA claims, but not on the parallel WLAD claims,
 4
     and awarded her $1,094,260 in damages. Dkt. #247. The Court then entered judgment,
 5
     after capping the emotional distress damages at $300,000. Dkt. #250.
 6
             The total hours expended by each attorney and timekeeper who worked on this
 7

 8
     matter through March 19, 2019, and costs and interest incurred to date are as follows:

 9                 Name            Total Hours           Rate                      Fee
10      Stephanie Bloomfield            569.9            $500                 $284,950.00
        James W. Beck                   522.2            $475                 $248,045.00
11
        Andrea H. McNeely                 1.0            $400                        $400.00
12
        Eric D. Gilman                     4.5           $375                     $1,687.50
13
        Janelle E. Chase-Fazio           89.8            $300                   $26,940.00
14      Kristina Southwell              138.7            $275                   $38,142.50
15      Mark A. Noel                       4.7           $175                     $1,687.50
        Desiree Williams                242.5            $225                   $54,562.50
16
        Robbyn Ramirez                     2.9           $225                        $652.50
17
        Annu Mangat                        0.7           $225                        $157.50
18
        Tracie Zumach                    11.3            $225                     $2,542.50
19      Shannon Vicic                      1.0           $200                        $200.00
20      Sincere D. Hankins               19.0            $150                     $2,850.00

21
        Christine Scheall                  5.3           $125                        $662.50
        Total Through 3/19/19         1613.5                                  $663,480.00
22
        Total Expenses Through 3/19/19                                          $50,742.69
23

24   See Bloomfield Decl. ¶¶2-21 and Ex. D. The rates sought are current hourly rates and

25   within the range approved by other courts in similar matters involving similarly
26   experienced counsel and consistent for the market for firms of similar size to GTH. Id. at

     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 3 of 14
                                                                              LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                            GORDON THOMAS HONEYWELL LLP
                                                                     1201 PACIFIC AVENUE, SUITE 2100
                                                                          POST OFFICE BOX 1157
                                                                    TACOMA, WASHINGTON 98401-1157
                                                                (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 4 of 14



 1   ¶¶7-8 and Exs. A-C; Vreeland Decl. (rates are at or in some cases below market rates for

 2   similarly qualified attorneys).
 3
                                          III.     LEGAL ANALYSIS
 4   A.       Plaintiff as the Prevailing Party Is Entitled to Recover Attorneys’ Fees and Costs.
 5           The prevailing party on an ADA claim may recover reasonable attorneys’ fees,
 6
     including litigation expenses, and costs. 42 U.S.C. § 12205. A court should award
 7
     attorneys’ fees and costs to a prevailing plaintiff under the ADA unless special
 8
     circumstances would render the award unjust. Jankey v. Poop Deck, 537 F.3d 1122,
 9
     1130 (9th Cir. 2008). Ms. Jacobs prevailed in this case, and, with a verdict in excess of
10

11
     $1.1 million, achieved an excellent result. Hensley v. Eckerhart, 461 U.S. 424 (1983)

12   (holding a plaintiff's success is a crucial factor in determining the proper amount of

13   attorney fees under a civil rights action).
14           The reasonableness of a fee award is determined by answering two questions:
15
     (1) Whether a plaintiff failed to prevail on claims that were unrelated to the claims on
16
     which she succeeded, and (2) Whether a plaintiff achieved a level of success that
17
     justifies the hours expended in the case. See Hensley v. Eckerhart, 461 U.S. 424, 434
18
     (1983); McCown v. City of Fontana, 565 F.3d 1097, 1103 (9th Cir. 2009). “In making the
19

20   award, the district court must strike a balance between granting sufficient fees to attract

21   qualified counsel . . . and avoiding a windfall to counsel. The way to do so is to

22   compensate counsel at the prevailing rate in the community for similar work; no more, no
23
     less.” Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008) (citations
24
     omitted); see also Buckhannon Bd. & Care Home, Inc. v. W. Va. Dept. of Health, 532 U.S.
25
     598, 602–03 & n. 4 (2001) (recognizing that the analysis is the same for many fee-
26
     shifting statutes, including fees awarded under the ADA); Jankey, 537 F.3d at 1130.
     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 4 of 14
                                                                               LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                             GORDON THOMAS HONEYWELL LLP
                                                                      1201 PACIFIC AVENUE, SUITE 2100
                                                                           POST OFFICE BOX 1157
                                                                     TACOMA, WASHINGTON 98401-1157
                                                                 (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 5 of 14



 1   B.      Lodestar Hourly Rates and the Total Fees Included Are Reasonable in Light of
             Plaintiff’s Success at Trial.
 2
             The Court begins any fee award analysis by calculating the “lodestar”. Moreno,
 3
     534 F.3d at 1111. The lodestar is the product of the number of hours reasonably
 4

 5   expended in the litigation multiplied by the attorney’s reasonable hourly rate. Id.;

 6   Hensley, 461 U.S. at 437.

 7           1.     The Hours Requested Are Reasonable.
 8           Under the lodestar method, “a district court must start by determining how many
 9
     hours were reasonably expended on the litigation, and then multiply those hours by the
10
     prevailing local rate for an attorney of the skill required to perform the litigation.” Moreno,
11
     534 F.3d at 1111. The number of hours to be compensated is calculated by considering
12
     whether, in light of the circumstances, the time could reasonably have been billed to a
13

14   private client. Id. (citing Hensley, 461 U.S. at 434). In determining an appropriate fee

15   award, “the district court should exclude hours ‘that are excessive, redundant, or

16   otherwise unnecessary.’” McCown v. City of Fontana, 565 F.3d 1097, 1102 (9th Cir.
17
     2009) (quoting Hensley, 461 U.S. at 434).
18
             As a general rule, however, courts defer to the winning lawyer’s professional
19
     judgment as to the reasonable time spent on the case:
20
           It must also be kept in mind that lawyers are not likely to spend unnecessary
21
           time on contingency fee cases in the hope of inflating their fees. The payoff is
22         too uncertain, as to both the result and the amount of the fee. By and large,
           the court should defer to the winning lawyer's professional judgment as to
23         how much time he [or she] was required to spend on the case after all, he [or
           she] won, and might not have, had he [or she] been more of a slacker.
24
     Moreno, 534 F.3d at 1112. This principle applies with particular force where, as here, the
25
     plaintiff’s attorney in an employment case works on a contingency basis, and therefore
26

     has little incentive to expend unnecessary hours.
     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 5 of 14
                                                                               LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                             GORDON THOMAS HONEYWELL LLP
                                                                      1201 PACIFIC AVENUE, SUITE 2100
                                                                           POST OFFICE BOX 1157
                                                                     TACOMA, WASHINGTON 98401-1157
                                                                 (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 6 of 14



 1           Plaintiff’s attorneys have taken a series of steps to exclude hours for work that

 2   was excessive, redundant, or otherwise unnecessary. Bloomfield Decl. ¶¶9, 25, 29. From
 3
     the outset, work was coordinated to avoid redundancy and duplication of effort. Id.
 4
     Co-lead counsel, as they did at trial, attempted to divide the labor and responsibility for
 5
     conducting depositions, preparing and reviewing discovery, preparing and responding to
 6
     motions, trial preparation, and presentation at trial. Id. ¶¶9-21. For example, one
 7

 8
     associate focused on the initial research and fact development for the EEOC filing;

 9   another took over to work with experts and assist with discovery issues. One paralegal did

10   the bulk of the work until closer to trial when additional assistance was needed with the
11   mock jury feedback and deposition designations. Id. Counsel attempted to allocate
12
     motion practice and trial preparation duties to ensure that there was minimal duplication
13
     of effort. Id. Only for key Walmart witnesses -- 30(b)(6) designees and witnesses Walmart
14
     identified as those it intended to rely upon at trial -- did more than one attorney bill for
15
     appearance at depositions. Id. ¶25. The division of labor among the trial team allowed for
16

17   collaboration while avoiding unnecessary duplication of effort.

18           In preparing this fee petition, Ms. Bloomfield reviewed all time entries and wrote

19   off of reduced any time that was redundant, inefficient, or unnecessary. Id. ¶29. The
20
     Court should make no further reduction to the hours requested. The amount of time billed
21
     by Plaintiff’s successful litigation team reflects the effort reasonably necessary to achieve
22
     results at trial. Id.; Moreno, 534 F.3d at 1111.
23
             The extent of a plaintiff’s success is a “crucial factor” in determining the proper
24

25
     amount of an award of attorney’s fees. Hensley, 461 U.S. at 440. To determine fees the

26   court considers whether the plaintiff did not prevail on unrelated claims and “whether


     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 6 of 14
                                                                              LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                            GORDON THOMAS HONEYWELL LLP
                                                                     1201 PACIFIC AVENUE, SUITE 2100
                                                                          POST OFFICE BOX 1157
                                                                    TACOMA, WASHINGTON 98401-1157
                                                                (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 7 of 14



 1   ‘the plaintiff achiev[ed] a level of success that makes the hours reasonably expended a

 2   satisfactory basis for making a fee award.’” Watson v. County of Riverside, 300 F.3d
 3
     1092, 1096 (9th Cir. 2002) (quoting Hensley, 461 U.S. at 434). Here, Plaintiff achieved
 4
     great success,1 defeating Defendant’s affirmative defenses and all defense theories. The
 5
     jury found for Plaintiff on her ADA claims and awarded her economic damages of
 6
     approximately $450,000 and $650,000 in compensatory damages. “‘Where a plaintiff
 7

 8
     has obtained excellent results, his attorney should recover a fully compensatory fee.’”

 9   Dang v. Cross, 422 F.3d 800, 813 (9th Cir. 2005) (quoting Hensley, 461 U.S. at 435).

10           Plaintiff seeks an award to compensate for a total 1,632.7 hours of work through
11   March 19, 2019 for a total lodestar fee of $667,575, plus any additional fees relating to
12
     post-trial work after that date. Bloomfield Decl. ¶41. This figure reflects previous
13
     reduction of fees and is reasonable. Id. It should also be noted that Defendant was
14
     ordered by the Court as a sanction for discovery abuse to pay for the deposition of
15
     Susanne Hiland. Dkt. #180 at 10. Plaintiff has not made an independent demand for
16

17   these fees and instead includes them in this motion. A detailed table reflecting all

18   calculations is set forth in the Bloomfield Declaration at paragraph 41 and the underlying

19   detailed time entries are set forth at Exhibit C.
20
             2.     The Hourly Rates Requested Are Reasonable.
21
             “‘Reasonable fees are to be calculated according to the prevailing market rates in
22
     the relevant community.’” Dang, 422 F.3d at 813 (quoting Blum v. Stenson, 465 U.S.
23

24
     1  While the jury did not find for Ms. Jacobs on her WLAD claims, the WLAD and ADA claims were intrinsically
25   related by a common core of facts. Both claims arose out of Ms. Jacobs’ employment, her disabilities, and
     Walmart’s decisions regarding both topics. Both claims shared nearly identical legal theories. Parsing out
26   the time spent on Ms. Jacobs’ WLAD claim versus her ADA claim would be impossible, because the
     litigation of both claims involved identical efforts. If Ms. Jacobs had only pursued her ADA claim, this case
     would have been litigated in precisely the same way. Bloomfield Decl. ¶29.

     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 7 of 14
                                                                                        LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                                      GORDON THOMAS HONEYWELL LLP
                                                                               1201 PACIFIC AVENUE, SUITE 2100
                                                                                    POST OFFICE BOX 1157
                                                                              TACOMA, WASHINGTON 98401-1157
                                                                          (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 8 of 14



 1   886, 895 (1984)). Courts routinely award fees using counsel’s billing rates at the time of

 2   judgment rather than historical rates in fee-shifting litigation to compensate for the delay
 3
     in payment. See, e.g., Missouri v. Jenkins, 491 U.S. 274, 283 (1989); Bouman v. Block,
 4
     940 F.2d 1211, 1235 (9th Cir. 1991). Plaintiff requests the current hourly rate for each
 5
     of her attorneys and other paralegals or professionals.
 6
             Stephanie Bloomfield was lead counsel for Ms. Jacobs. She is a partner at Gordon
 7

 8
     Thomas Honeywell LLP. She has been an employment lawyer for over 24 years and as of

 9   January 1, 2019, charges $500 to hourly clients. Ms. Bloomfield’s and experience is set

10   forth in more detail in her Declaration (¶¶2-7). The appropriate rates for trial attorneys
11   with her reputation and experience is further addressed in the Vreeland Declaration
12
     (¶¶15-17). Co-lead counsel James Beck is also a Partner at GTH. He is a sought-after and
13
     talented trial attorney who has successfully tried a variety of injury, employment and civil
14
     rights cases justifying the rate sought. Id.; Bloomfield Decl. ¶10. The rate sought by
15
     Mr. Beck is the same rate recently approved by the King Court Superior Court for
16

17   non-contingent work. Id. at Ex. C.

18   B.      The Litigation Expenses Requested Are Reasonable.

19           In addition to taxable costs, the ADA also permits a prevailing party to recover the
20   nontaxable costs of litigation. Lovell v. Chandler, 303 F.3d 1039, 1058 (9th Cir. 2002);
21
     42 U.S.C. § 12205. A plaintiff who prevails is also entitled to recover a variety of costs
22
     including reasonable expenses incurred for parking, photocopying, telephone expenses,
23
     computer expenses, depositions, witness and expert fees, supplies, and equipment.
24
     Lovell, 303 F.3d at 1058 (allowing expert witness and travel expenses). Reasonable out-
25

26


     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 8 of 14
                                                                             LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                           GORDON THOMAS HONEYWELL LLP
                                                                    1201 PACIFIC AVENUE, SUITE 2100
                                                                         POST OFFICE BOX 1157
                                                                   TACOMA, WASHINGTON 98401-1157
                                                               (253) 620-6500 - FACSIMILE (253) 620-6565
             Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 9 of 14



 1   of-pocket litigation expenses also include the costs of postage, copying, meals, and

 2   messenger service. Harris v. Marhoefer, 24 F.3d 16, 19-20 (9th Cir. 1994).
 3
             Plaintiff seeks an award of $50,742.69 in litigation expenses to date as well as
 4
     additional trial and post-trial expenses that are anticipated. Bloomfield Decl. ¶41 and
 5
     Ex. D. These include fees for service of deposition subpoenas; non-taxable costs for
 6
     depositions; deposition witness fees and mileage; copies of medical records; parking
 7

 8
     fees, travel; costs of obtaining records; expert witness fees; background research, trial

 9   graphics, meals, messenger fees; overnight shipping; Westlaw charges; postage; and

10   transcript synchronization. Id. Because these are reasonable expenses that GTH normally
11   charges to its hourly fee-paying clients and are costs that have been passed on to
12
     Ms. Jacobs for payment, the court should include these expenses in Plaintiff’s fee award.
13
     Id.; Harris, 24 F.3d at 19-20. In addition, taxable costs were incurred for filing fees,
14
     service of subpoenas, deposition transcripts and video recordings, trial transcripts,
15
     witness fees, copying, and docket fees as allowed under 28 U.S.C. §§ 1821 (per diem &
16

17   mileage), 1920 (taxation of costs), 1923 (docket fees), and 2412 (costs & fees). Plaintiff

18   respectfully requests that all of these actual expenses, whether taxable or not, be

19   awarded to her as litigation expenses through this motion.
20
     C.      Plaintiff Is Entitled to a Supplemental Award to Offset the Negative Tax
21           Consequences of a Lump Sum Award and Prejudgment Interest.

22           Plaintiff is entitled to an equitable tax consequence adjustment to the award of

23   lost wages in her case. The Ninth Circuit recently addressed this issue finding a “gross

24   up” to compensate for increased income tax liability is a proper form of equitable relief.
25
     Clemens v. Centurylink, Inc., 874 F.3d 1113, 1115 (9th Cir. 2017) (distinguished on
26
     other grounds by Walker v. Magna5 LLC, 2019 WL 365818 (W.D. Wash. 2019). In

     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 9 of 14
                                                                            LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                             GORDON THOMAS HONEYWELL LLP
                                                                   1201 PACIFIC AVENUE, SUITE 2100
                                                                        POST OFFICE BOX 1157
                                                                  TACOMA, WASHINGTON 98401-1157
                                                              (253) 620-6500 - FACSIMILE (253) 620-6565
            Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 10 of 14



 1   Clemens, the Plaintiff sued under Title VII and was awarded $157,000 in lost wages. Id.

 2   He then requested that the district court apply a “tax consequence adjustment” or “gross
 3
     up” to the award “to compensate for increased income-tax liability resulting from his
 4
     receipt of his back-pay award in one lump sum.” Id. The Ninth Circuit reversed the trial
 5
     court’s denial of this gross up and remanded holding that “Title VII provides courts with
 6
     considerable equitable discretion to ensure adequate compensation.” Clemens, 874 F.3d
 7

 8
     at 1115-16; see also, 42 U.S.C. § 2000e-5(g)(1) (authorizing “any other equitable relief

 9   as the court deems appropriate”).

10           While Clemens addressed relief under Title VII, when Congress enacted the ADA it
11   adopted the same remedies provided in Title VII to enforce the ADA. 42 U.S.C. § 12117
12
     (“The powers, remedies, and procedures set forth in 42 U.S.C. §§ 2000e [et seq.] of this
13
     title shall be the powers, remedies, and procedures this subchapter provides to the
14
     Commission, to the Attorney General, or to any person alleging discrimination on the
15
     basis of disability . . . [.]”). Accordingly, the Clemens decision applies with equal force to
16

17   Plaintiff’s ADA claims. These federal civil rights laws exist “in large part to make persons

18   whole for injuries suffered on account of unlawful employment discrimination.” Albemarle

19   Paper Co. v. Moody, 422 U.S. 405, 418 (1975). In recognizing the importance of this
20
     equitable power, “[i]n the context of a claim brought under a federal statute intended to
21
     combat discrimination, the phrase ‘complete justice’ has a clear meaning: ‘the [district]
22
     court has not merely the power but the duty to render a decree which will so far as
23
     possible eliminate the discriminatory effects of the past as well as bar like discrimination
24

25
     in the future.’” Clemens, 874 F.3d at 1116 (emphasis added) (brackets and quotations in

26   original) (quoting Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853, 873 (9th Cir. 2017)).


     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 10 of 14
                                                                              LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                            GORDON THOMAS HONEYWELL LLP
                                                                     1201 PACIFIC AVENUE, SUITE 2100
                                                                          POST OFFICE BOX 1157
                                                                    TACOMA, WASHINGTON 98401-1157
                                                                (253) 620-6500 - FACSIMILE (253) 620-6565
            Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 11 of 14



 1           This reality is highlighted in another ADA case, Eshelman v. Agere Sys., Inc., 554

 2   F.3d 426, 441 (3d Cir. 2009): “The Supreme Court made clear that back pay awards
 3
     under discrimination statutes are taxable.” (citing to Comm’r of Internal Revenue v.
 4
     Schleier, 515 U.S. 323 (1995)). “Accordingly, employees may be subject to higher taxes if
 5
     they receive a lump sum back pay award in a given year.” Id. Put another way, “receipt of
 6
     a lump sum back pay award could lift an employee into a higher tax bracket for that year,
 7

 8
     meaning the employee would have a greater tax burden than if she were to have received

 9   that same pay in the normal course.” Id. The Clemens Court agreed with the Third,

10   Seventh, and Tenth Circuits, who had all held that district courts have the discretion to
11   “gross up” an award to account for tax consequences. Clemens, 874 F. 3d at 1117.
12
             The factual basis supporting the gross-up is set forth in the Declaration of
13
     Christina Tapia. According to her calculations, the appropriate gross up involves a
14
     supplemental award of $92,273, to ensure that Ms. Jacobs receives the net amount
15
     without artificial reductions due to adverse tax consequences of a lump sum award.
16

17   Tapia Dec. ¶7 and Exhibit 1.

18           In addition, successful ADA plaintiffs are entitled to prejudgment interest on any

19   back pay awarded. Loeffler v. Frank, 486 U.S. 549, 557 (1988) (recognizing that the
20
     courts of appeals unanimously hold “that Title VII authorizes prejudgment interest as part
21
     of [back-pay awards]”); Domingo v. New England Fish Co., 727 F.2d 1429, 1446 (9th Cir.
22
     1984). The interest rate used to calculate prejudgment interest is within the discretion of
23
     the trial judge. W. Pac. Fisheries, Inv. v. SS President Grant, 730 F.2d 1280, 1288 (9th
24

25
     Cir. 1984). “Generally, the interest rate prescribed for post judgment interest under

26   28 U.S.C. § 1961 is appropriate for fixing the rate of prejudgment interest unless the trial


     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 11 of 14
                                                                             LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                           GORDON THOMAS HONEYWELL LLP
                                                                    1201 PACIFIC AVENUE, SUITE 2100
                                                                         POST OFFICE BOX 1157
                                                                   TACOMA, WASHINGTON 98401-1157
                                                               (253) 620-6500 - FACSIMILE (253) 620-6565
            Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 12 of 14



 1   judge finds, on substantial evidence, that the equities of that particular case require a

 2   different rate.” Blankenship v. Liberty Life Assur. Co. of Boston, 486 F.3d 620, 628 (9th
 3
     Cir. 2007) (internal citation and quotation omitted). Dr. Tapia also calculated the
 4
     prejudgment interest owed on the back pay award of $4,999. Tapia Dec. ¶5 and Exhibit 1
 5
     D.      Plaintiff is Entitled to Fees for Litigating Post-Judgment Fees and Other Motions.
 6
             Finally, Plaintiff requests fees and expenses incurred in preparing this fee petition,
 7
     and responding to any post-trial motions by Defendant. A prevailing party under the ADA
 8

 9   is entitled to recover fees for work performed in preparing the motion for attorneys’ fees

10   itself. See Clark, 803 F.2d at 992. As with fees for the underlying litigation, the amount of

11   a fee award for a fee petition is calculated using the lodestar method. Camacho v.
12
     Bridgeport Fin. Inc., 523 F.3d 973, 982 (9th Cir. 2008). As the prevailing party in a civil
13
     rights case, Plaintiff may also recover reasonable attorneys’ fees incurred litigating a
14
     variety of post-judgment motions. Torres-Rivera v. O'Neill-Cancel, 524 F.3d 331, 340-41
15
     (1st Cir. 2008).
16

17
             The total time spent on this fee petition and related post-judgment motions by

18   Plaintiff’s attorneys through March 19, 2019, are included in this motion and supporting

19   Declarations. Plaintiff will supplement this fee petition in reply to include all hours spent
20   litigating the fee petition and any other post-judgment motions that may be filed.
21
                                        IV.       CONCLUSION
22
             Plaintiff asks that the court enter a supplemental judgment awarding the
23
     attorneys’ fees and costs as outlined above (and relating to further reply and other post-
24
     trial motions) as well as a supplemental award to offset negative tax impacts and
25

26
     prejudgment interest.


     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 12 of 14
                                                                               LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                             GORDON THOMAS HONEYWELL LLP
                                                                      1201 PACIFIC AVENUE, SUITE 2100
                                                                           POST OFFICE BOX 1157
                                                                     TACOMA, WASHINGTON 98401-1157
                                                                 (253) 620-6500 - FACSIMILE (253) 620-6565
            Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 13 of 14



 1           Dated this 20th day of March, 2019.

 2
                                        GORDON THOMAS HONEYWELL LLP
 3
                                        By s/ Stephanie Bloomfield
 4
                                           Stephanie Bloomfield, WSBA No. 24251
 5
                                           sbloomfield@gth-law.com
                                           James W. Beck, WSBA No. 34208
 6                                         jbeck@gth-law.com
                                           Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 13 of 14
                                                                        LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                      GORDON THOMAS HONEYWELL LLP
                                                               1201 PACIFIC AVENUE, SUITE 2100
                                                                    POST OFFICE BOX 1157
                                                              TACOMA, WASHINGTON 98401-1157
                                                          (253) 620-6500 - FACSIMILE (253) 620-6565
            Case 3:17-cv-05988-RJB Document 254 Filed 03/20/19 Page 14 of 14



 1                                  DECLARATION OF SERVICE

 2           I hereby certify that on March 20, 2019, pursuant to Federal Rule of Civil
 3   Procedure 5(b), the foregoing document was served upon the counsel of record via email:
 4
     therein:
 5
     Laura E. Kruse                                                Via Legal Messenger
 6   Lisa Wong Lackland                                            Via U.S. Mail
     Nicole Brodie Jackson                                         Via Facsimile:
 7   Steven Goldstein                                              Via CM/ECF
     S. Karen Bamberger                                            Via E-Service Agreement
 8
     lkruse@bpmlaw.com
 9   llackland@bpmlaw.com
     nbrodiejackson@bpmlaw.com
10   sgoldstein@bpmlaw.com
     kbamberger@bpmlaw.com
11   Attorneys for Defendant
12

13                                      /s/ Christine L. Scheall
                                        Legal Assistant
14                                      Gordon Thomas Honeywell LLP

15

16

17

18

19

20

21

22

23

24

25

26


     MOT FOR FEES & ADVERSE TAX CONSEQUENCES - 14 of 14
                                                                          LAW OFFICES
     (3:17-cv-5988)
     [4845-0648-3850]                                        GORDON THOMAS HONEYWELL LLP
                                                                 1201 PACIFIC AVENUE, SUITE 2100
                                                                      POST OFFICE BOX 1157
                                                                TACOMA, WASHINGTON 98401-1157
                                                            (253) 620-6500 - FACSIMILE (253) 620-6565
